TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                            JUDGMENT RENDERED MAY 3, 2019



                                       NO. 03-17-00811-CV


 Appellant, Harris County Hospital District// Cross-Appellants, Public Utility Commission
         of Texas and Southwestern Bell Telephone Company d/b/a AT&T Texas

                                                  v.

Appellees, Public Utility Commission of Texas and Southwestern Bell Telephone Company
           d/b/a AT&T Texas// Cross-Appellee, Harris County Hospital District




         APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
            REVERSED AND RENDERED -- OPINION BY JUSTICE SMITH




This is an appeal from the judgment signed by the trial court on October 30, 2017. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. Therefore, the Court reverses the trial court’s judgment and renders

judgment affirming the Public Utility Commission’s dismissal order. Harris County Hospital

District shall pay all costs relating to this appeal, both in this Court and the court below.